COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Charles Chaves v. The State of Texas

Appellate case number:   01-19-00524-CR

Trial court case number: 1571654

Trial court:             185th District Court of Harris County

         Appellant, Charles Chaves, has filed a fourth motion for extension of time in which to
file his brief. Appellant’s motion is granted. Appellant’s brief is due May 6, 2020.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________________
                              Acting individually


Date: April 9, 2020